          Case 1:17-cr-00232-EGS Document 181 Filed 04/24/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA

    v.

    MICHAEL T. FLYNN,                                   Criminal Action No. 17-232-EGS

    Defendant.




                 SUPPLEMENT TO MR. FLYNN’S MOTION TO DISMISS
                   FOR EGREGIOUS GOVERNMENT MISCONDUCT

         On January 29, 2020, Michael T. Flynn (“Mr. Flynn”) submitted his Motion to Dismiss for

Egregious Government Misconduct and in the Interest of Justice. ECF No. 162. Mr. Flynn now

files this brief Supplement to his Motion to Dismiss for Government Misconduct. This afternoon,

the government produced to Mr. Flynn stunning Brady evidence that proves Mr. Flynn’s

allegations of having been deliberately set up and framed by corrupt agents at the top of the FBI.

It also defeats any argument that the interview of Mr. Flynn on January 24, 2017 was material to

any “investigation.” The government has deliberately suppressed this evidence from the inception

of this prosecution—knowing there was no crime by Mr. Flynn.

         In addition, Mr. Flynn’s counsel has found further evidence of misconduct by Mr. Van

Grack specifically. Not only did he make baseless threats to indict Michael G. Flynn, he made a

side deal not to prosecute Michael G. Flynn as a material term of the plea agreement, but he

required that it be kept secret between himself and the Covington attorneys expressly to avoid the

requirement of Giglio v. United States, 405 U.S. 150 (1972). Exs. 1, 2.




                                                1
         Case 1:17-cr-00232-EGS Document 181 Filed 04/24/20 Page 2 of 4



       Since August 2016 at the latest, partisan FBI and DOJ leaders conspired to destroy Mr.

Flynn. These documents show in their own handwriting and emails that they intended either to

create an offense they could prosecute or at least get him fired. Then came the incredible

malfeasance of Mr. Van Grack’s and the SCO’s prosecution despite their knowledge there was no

crime by Mr. Flynn. All this new evidence, and the government has advised there is more to come,

proves that the crimes were committed by the FBI officials and then the prosecutors. The

government’s misconduct in this case is beyond shocking and reprehensible.              It mandates

dismissal.

       Furthermore, this Court should order the government immediately to provide the defense

with unredacted copies of the documents in Exhibit 3, filed under seal. Those documents were

filed under seal solely in an abundance of caution because the government produced them under

the protective order, and we request that they be unsealed. Consequently, Mr. Flynn is filing

Exhibit 3 to this Supplement contemporaneously and asks that the Court promptly unseal the

document.

       This case is a shameful blight on the American justice system. “The first duties of the

officers of the law are to prevent, not to punish crime. It is not their duty to incite to and create

crime for the sole purpose of prosecuting and punishing it. . . [I]t is unconscionable, contrary to

public policy, and to the established law of the land to punish a man for the commission of an

offense of the like of which he had never been guilty, either in thought or in deed, and evidently

never would have been guilty of if the officers of the law had not inspired, incited, persuaded, and

lured him to attempt to commit it." Sorrells v. United States, 287 U.S. 435, 444-45 (1932) (quoting

Butts v. United States, 273 F. 35, 38 (8th Cir. 1921)).




                                                 2
         Case 1:17-cr-00232-EGS Document 181 Filed 04/24/20 Page 3 of 4



       For the reasons above, and those previously briefed, this Court must dismiss this concocted

prosecution of General Flynn in full recognition of the travesty of justice that it is.


       Dated: April 20, 2020                   Respectfully submitted,

 /s/ Jesse R. Binnall                           /s/ Sidney Powell
 Jesse R. Binnall                               Sidney Powell
 Lindsay R. McKasson                            Molly McCann
 Harvey & Binnall, PLLC                         Sidney Powell, P.C.
 717 King Street, Suite 300                     2911 Turtle Creek Blvd.,
 Alexandria, VA 22314                           Suite 300
 Tel: (703) 888-1943                            Dallas, Texas 75219
 Fax: (703) 888-1930                            Tel: 214-707-1775
 jbinnall@harveybinnall.com                     sidney@federalappeals.com
 lmckasson@harveybinnall.com                    Admitted Pro Hac Vice
 Admitted Pro Hac Vice                          molly@federalappeals.com
                                                Admitted Pro Hac Vice
 W. William Hodes
 The William Hodes Law Firm
 3658 Conservation Trail
 The Villages, Florida 32162
 Tel: (352) 399-0531
 Fax: (352) 240-3489
 Admitted Pro Hac Vice




                                                  3
        Case 1:17-cr-00232-EGS Document 181 Filed 04/24/20 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that on April 24, 2020 a true and genuine copy of this Motion to Seal and

Unseal was served via electronic mail by the Court’s CM/ECF system to all counsel of record,

including:

       Timothy J. Shea, U.S. Attorney for the District of Columbia
       Brandon L. Van Grack, Special Assistant U.S. Attorney
       Jocelyn Ballantine, Assistant U.S. Attorney
       555 4th Street, NW
       Washington, D.C. 20530

                                                    Respectfully submitted,

                                                    /s/ Jesse R. Binnall
                                                    Jesse R. Binnall, VSB# 79272
                                                    HARVEY & BINNALL, PLLC
                                                    717 King Street, Suite 300
                                                    Alexandria, VA 22314
                                                    Tel: (703) 888-1943
                                                    Fax: (703) 888-1930
                                                    jbinnall@harveybinnall.com




                                               4
